Citation Nr: 1143774	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, to include mitral valve prolapse (MVP).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1985 to August 1985 and from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 Regional Office (RO) in Chicago, Illinois rating decision, which denied the claim on appeal.

The Board notes the Veteran requested a hearing in a June 2010 letter, but failed to appear for her hearing despite proper notice being sent to her last known address.  The Veteran has not indicated good cause for missing her hearing nor has she requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that MVP preexisted active duty and clear and unmistakable evidence demonstrates that the disability was not aggravated by service; and no currently diagnosed heart disability is shown to be otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a heart disability, to include MVP, have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not identified private or VA treatment for any heart problems, despite a request to provide such information, other than to note treatment for her heart in Saudi Arabia during active service.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination in October 2007, with addendum in November 2007.  The Board finds this examination report and opinion to be thorough and complete.  The examiner noted that the claims file had been reviewed, which included service treatment records and private records associated with the service treatment records.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran, review of the claims file, physical examination, echocardiogram, and graded exercise test (GXT).  The opinions provided discussed a rationale and basis.  Based on the examination report and addendum and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2011).  In addition, service connection may be granted for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 C.F.R. § 3.6(a).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

In this case, as the Veteran's claim and sole diagnosed heart disability at any point is valvular heart disease, specifically MVP, consideration of incurrence or aggravation of such disease during periods of INACDUTRA are inapplicable, as service connection may not be afforded for disease diagnosed during such service.  As such, the Board will limit its consideration to incurrence or aggravation during periods of ACDUTRA or active duty service.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including valvular heart disease, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling with one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  As will be discussed below, there is no evidence of diagnosed valvular heart disease at any point during the appellate time period and, as such, service connection on a presumptive basis is not warranted.

In the absence of the foregoing, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Veteran claims that she has a current heart disorder that was incurred in or aggravated by her military service.

The Veteran's May 1984 medical examination at the time of enlistment in the Army Reserves noted a normal heart and the Veteran had no complaints of, treatment for, or diagnoses of a heart disorder during her initial period of active service.  In addition, the Veteran was not afforded an entrance examination for her second period of active service, beginning in October 1990.  Thus, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes that MVP clearly preexisted her second period of military service.  In that regard, the service treatment records include an August 1987 private treatment record noting complaints of chest pain and difficulty breathing, as well as heart palpitations.  The Veteran stated that a heart murmur had recently been found.  An EKG showed an incomplete right bundle branch block.  A subsequent echocardiogram showed a redundant and thickened mitral valve, but no evidence of mitral stenosis or significant mitral insufficiency.  The impression was MVP.  A September 1987 private treatment record noted continued shortness of breath and chest discomfort.  In addition, the physician related to the Veteran that the vast majority of people with MVP had no dangerous arrhythmias.  In March 1988 the Veteran was afforded a medical examination during her Reserve service, at which time she noted a diagnosis of MVP.  

An April 1990 private echocardiogram noted well-documented MVP and tricuspid valve prolapse, with no definite mitral or tricuspid valve insufficiency.  The Veteran wore a cardiac event detection monitor for a month in May and June 1990 that showed only one arrhythmia during that time and the Veteran reported no significant cardiac symptomatology during that time.  In June 1990, the Veteran reported feeling faint and experiencing chest pains while on duty.  She stated that her family doctor had diagnosed heart problems and told her to take it easy and that she had just finished wearing a heart monitor for a month prior to appearing for training.  The Veteran was given a sick slip permitting PT at her own pace for two weeks.  In June 1990, a private treatment record noted complaints of chest pain and blackout spells.  An exercise treadmill test was negative for ischemic EKG changes, significant dysarrhythmias, lightheadedness, or syncope.  A July 1990 EEG was normal, both while the Veteran was awake and asleep.  A July 1990 metabolic exercise test was normal.  A July 1990 autonomic function profile was normal.

Based on the foregoing echocardiograms and other medical evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's MVP preexisted her second period of active service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both clinical and lay evidence of the preexisting disorder.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

Shortly before the Veteran's second period of active duty service, she was referred by her unit clerk for medical evaluation to determine whether she required a profile or not.  The examiner noted that the Veteran had undergone extensive cardiological evaluations in 1987 and 1990 and that on both occasions there was documented MVP, but no significant valvular insufficiency or stenosis was found and rhythmic monitoring and exercise treadmill testing, also were normal.  On examination, there was no murmur heard and she had a regular rhythm.  The assessment was MVP without valvular stenosis or insufficiency, a condition which the examiner indicated was found in about 4 percent of the general public.  The examiner concluded that her condition was not a reason for a physical profile or exclusion from the military.  The examiner concluded that the Veteran was fit for duty with no profile.  Five days into the Veteran's second period of active service, she complained of chest pain early that morning that was sharp in nature and accompanied by left upper extremity numbness.  After evaluation, the examiner's impression was non-specific chest pain, costochondritis syndrome, and the beginning of an upper respiratory infection.  A subsequent review of the record determined that the chest pain and costochondritis were unrelated to the MVP.  As a result, the Veteran was cleared for deployment.  A May 1991 record indicated that the Veteran had been exposed to burning oil fields in Kuwait.  At the time of an April 1991 medical examination, the Veteran reported a history of MVP, but clinical evaluation of the heart was normal.  

In a January 1995 Army Physical Exam the Veteran reported a history of MVP with shortness of breath, but stated that it was not a problem at the present time and indicated that her overall health was good.  A contemporaneous examination of the heart was normal.  In December 1999, the Veteran again reported a history of MVP, but stated that her current health was good and a contemporaneous examination of the heart was normal.  In November 2001, the Veteran underwent a profile update that showed a normal heart on examination; however, the examination report indicated a continuance of profile from July 1995 due to MVP.  Specifically, the profile indicated that the Veteran was able to perform maximum effort over long, but not indefinite, periods.  At that time, the Veteran reported shortness of breath and chest pain due to the MVP.

Based on the foregoing and the Veteran's claim, she was afforded a VA examination in October 2007.  The examiner noted review of the claims file.  The Veteran reported diagnosis of MVP in 1987, based on periods of chest pain and blackout spells.  The examiner noted additional evaluation in 1990, wherein she had a normal stress test and was started on betablockers for two weeks.  In addition, the examiner noted the military evaluation in 1990 that found her fit for duty without profile.  The Veteran reported that her last echocardiogram was over 10 years ago and that she had undergone a stress test several years ago that she was told was normal.  Her current symptoms were chest pain and shortness of breath on exertion.  The Veteran stated that she had recently been diagnosed with asthma and that she walked 4 miles per day.  The Veteran denied any hospitalizations or surgeries for heart problems.  She denied syncope, but reported daily fatigue, monthly angina, monthly dizziness, and shortness of breath on moderate exertion.  On examination, the Veteran had a regular rhythm, no murmur, normal chest shape, and clear breath sounds.  An EKG showed no acute changes.  The diagnosis was history of MVP.

The examiner provided an addendum opinion in November 2007, following a GXT and echocardiogram.  The echocardiogram showed trace mitral regurgitation and suggestion of prolapsing of mitral valve leaflets in apical views.  The examiner noted, however, that parasternal long axis views and not apical views should be used to diagnose MVP and that in parasternal long axis views there was no evidence of MVP according to stringent criteria.  Thus, the echocardiogram showed that mitral valve morphology did not meet criteria for MVP.  Based on the foregoing, the examiner concluded that it was less likely than not that the Veteran's MVP was permanently aggravated by her military service, as the current echocardiogram did not show evidence of MVP making it unlikely that the Veteran's military service caused aggravation.

In short, the service treatment records show no problems with respect to the heart during the second period of active service and that such service was completed without profile.  After service, the Board notes complaints of chest pain and shortness of breath, which were the same symptoms reported prior to her second period of service.  The Board recognizes that the Veteran was on physical profile from January 1995, but there was no evidence in her service treatment records of a worsening condition.  Indeed, as noted above, the complaints reported were the same as those indicated prior to the second period of service.  Moreover, at that point in time the Veteran denied significant heart problems and stated that she was in good health.  Finally, the Veteran continued to report the same symptoms during the October 2007 VA examination.  

With respect to that October 2007 VA examination report and November 2007 addendum, the Board concludes that the most credible post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting psychiatric problems were not aggravated by his military service.  In that regard, the Board finds the opinions expressed in the October 2007 VA examination report and November 2007 addendum credible and probative.  The opinions expressed were based on review of the claims file, interview of the Veteran, extensive review of the claims file that included the prior evaluations and diagnostic testing on which the prior diagnoses of MVP were based, and appropriate diagnostic testing.  Significantly, the echocardiogram and GXT at that time failed to show a worsening heart condition or, indeed, a current heart condition.  Based on the foregoing, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of MVP at that time, based on the examination and testing.  As such, the examiner opined that the Veteran's MVP was not aggravated by her military service.  Thus, a complete and thorough rationale is provided for the opinions rendered.  The examiner's conclusion is fully explained and consistent with the credible evidence of record.

Furthermore, in order to warrant service connection based on incurrence or aggravation for any period of active duty or ACDUTRA, the threshold requirement is competent and credible evidence of the existence of the claimed disability at some point during the current pending appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claim and description of her symptoms, the most competent medical evidence of record does not show that she has had MVP during any period of her appeal.  Indeed, as noted above and discussed below, the record reflects that the October 2007 VA examiner found no heart disorder despite considering the Veteran's assertions of ongoing chest pain and shortness of breath on exertion.  While the Veteran certainly is competent to describe her symptoms, such as chest pain and shortness of breath, as a layperson she is not competent either to make a complex diagnosis of a heart condition such as MVP or to link her current observed symptoms to such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  As such, the Board finds the medical evidence showing that the Veteran does not have current MVP or other heart disability overwhelmingly more probative than the Veteran's lay representations.

Given the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting MVP was not aggravated by his active duty military service.  In that regard, the Board recognizes that the November 2007 addendum used the term "less likely than not" and "unlikely" when opining as to whether the Veteran's preexisting MVP was aggravated by military service.  In context, however, the examiner's opinion is unequivocal in its finding that the Veteran did not have a current diagnosis of MVP and, as such, MVP was not aggravated by service.  See Emenaker v. Peake, 551 F.3d 2332, 1335 (Fed. Cir. 2008) (finding that the "least as likely as not" language was not fatal to the medical opinion as long as there was an adequate explanation of whether the opinion rises to the level of clear and unmistakable evidence despite the equivocal phrase).

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's MVP preexisted service and was not aggravated by service.  Indeed, the current medical evidence of record demonstrates that the Veteran does not have a current diagnosis of MVP so as to warrant service connection based on any period of service or ACDUTRA.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a heart disorder, to include MVP, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


